Title: To George Washington from John Hancock, 8 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 8th 1776.

I do myself the Honour of enclosing sundry Resolves of Congress, to which I beg Leave to refer your Attention, and which are so explicit, that I need not enlarge.

In obedience to the Commands of Congress, I have wrote to Generals Schuyler & Gates and have recommended a mutual Confidence, and Harmony in their military operations. Their joint Labour & Exertions are requisite in that Quarter; nor have I the least Doubt, but they will act on all Occasions with the most perfect Unanimity.
You will please to appoint suitable Places of Rendezvous for the Battalions raising for Canada, and communicate the same to the Assemblies of New Hampshire, Massachusetts Bay, Connecticut, & New York, and also to issue Orders for supplying the Men with Rations, Tents, Month’s Advance Pay and other Necessaries. I am press’d for Time, can only Add that I am most truly, Sir Your most Obedt hume servt

John Hancock Presidt


The Inclos’d please to forward to Genl Schuyler & Genl Gates.

